DETAILED ACTION
This Office Action is responsive to the Amendment filed 31 May 2022.  Claims 2 

and 4-21 are now pending.  The Examiner acknowledges the amendments to claims 2, 

4-10, 12-17, 20 and 21. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 4, 13 and 16 are objected to because of the following informalities: at line 13 of claim 2, “the adjustable third arm” should apparently read –the at least one adjustable third arm--; : at line 1 of claim 4, “the adjustable third arm” should apparently read –the at least one adjustable third arm--; at line 1 of claim 13, “the the” should apparently read –the--; at line 2 of claim 16, “includes” should apparently read –include--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 11, 12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 at line 4 recites the limitation "the side arm".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 at line 3 recites the limitation "the…side arms".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 at line 4 recites the limitation "the adjustable arms".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 11, it is unclear if “the electrodes” refers to all claimed electrodes of claim 1, or if it just refers to “a plurality of first electrodes” recited at line 3 of claim 2. 
At line 1 of claim 12, it is unclear if “the plurality of electrodes” refers to all claimed electrodes of claim 1, or if it just refers to “a plurality of first electrodes” recited at line 3 of claim 2. 
At line 1 of claim 14, it is unclear if “the plurality of electrodes” refers to all claimed electrodes of claim 1, or if it just refers to “a plurality of first electrodes” recited at line 3 of claim 2. 
At lines 1-2 of claim 15, it is unclear if the electrodes referred to after the term “include” are the same as those referenced by “the plurality of electrodes” or are in addition to such.  If they are different, a suggested amendment is: --wherein the plurality of electrodes further include electrodes held by sensor holders--.

Claim 17 at line 1 recites the limitation "said two of the plurality of adjustable arms".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

16.	Claims 2, 5-9, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connor (U.S. Pub. No. 2015/0313496).  Regarding claim 2, Connor discloses an apparatus for obtaining electroencephalography (EEG) signals, comprising: a plurality of electrodes including a plurality of first electrodes 14807 (“device shown in Fig. 148 can be symmetric with respect to the sides of the person’s head, with similar, symmetric components assumed on both the right and left sides of the person’s head” therefore a second electrode 14807 is located on the opposite side [0987]) and at least one second electrode 14808 for providing electrical stimulation and/or measuring EEG signals when respectively positioned relative to a head of a subject (Fig. 148 and [0986]; [0995], [0996] and [1019] - EEG); a main frame 14801 (Fig. 148 and [0986]); a pair of rearwardly-extending arms (“at least one lateral ear support member” 14803 ([0986] and Fig. 148; [0987]) – “device shown in Fig. 148 can be symmetric with respect to the sides of the person’s head, with similar, symmetric components assumed on both the right and left sides of the person’s head”) extending rearwardly from the main frame 14801 and configured to position the plurality of first electrodes 14807 adjacent an ear or a side of the head of the subject when the main frame is supported by a nose of the  subject (Fig. 148); at least one adjustable third arm (“forehead ascending member”) 14804 bendable to selectively position the at least one second electrode 14808 on a top of the head of the subject anywhere from a frontal lobe orientation to an occipital lobe orientation (“forehead ascending member” can travel along an inward (closer to the face) as well as an upward (closer to the top of the head) path” [0994]), the at least one adjustable third arm 14804 having a first end connected to one of the rearwardly-extending arms (“at least one lateral ear support member”) 14803 and a distal end to which the at least one second electrode 14808 is attached (Fig. 148 and [0986]).  Regarding claim 5, the two rearwardly-extending arms 14803 are hinged to the main frame 14801 (Fig. 148 and [0990]) and at least one of the rearwardly-extending arms 14803 is configured to support a slider arm 14804 (forehead ascending member on opposite side [0987]) slidable relative to the at least one of the rearwardly-extending arms 14803 to adjust a position of at least one of the plurality of first electrodes 14807 (on the opposite side of the eyewear device) on the side of the head of the subject ([0986] and [0987]).  
Regarding claim 6 and in view of its indefinite nature, the two rearwardly-extending arms 14803 are hinged to the main frame 14801 (Fig. 148 and [0990]) by living hinges (integrated hinges [0990]) formed by molding or 3D-printing the main frame and side arms as a single piece with slots to reduce rigidity a at a point where the adjustable arms extend from the main frame.  This claim is directed to a product-by-process, where the “living hinges” are the product and “formed by molding or 3D-printing the main frame and side arms as a single piece with slots to reduce rigidity at a point where the adjustable arms extend from the main frame” is the process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Connor discloses the product of “living hinges” as noted above.  Regarding claim 7, two rearwardly-extending arms 14803 are hinged to the main frame 14801 by eyeglass hinges (Fig. 148 and [0990]).  Regarding claim 8, Connor discloses a nose piece (“projections” from frontal support member 14801) that is configured to rest on a nose of the subject to support the main frame [0988].  Regarding claim 9, the main frame 14801 includes lenses 14802 through which the subject can see when wearing the apparatus (Fig. 148, [0986] and [0989]).  Regarding claim 12, the electrodes 14807 are dry EEG electrodes [0996].  
Regarding claim 20, Connor discloses an apparatus for obtaining electroencephalography (EEG) signals, comprising: a plurality of electrodes in 14807,14808,14806 for providing electrical stimulation and/or measuring EEG signals when respectively positioned relative to a head of a subject (Fig. 148 and [0986]; [0995], [0996] and [1019] - EEG); a main body 14801 configured to be positioned on a top of the head of the subject (“main body” is of a pair of eyeglasses as shown in Fig. 148 which are “configured to be positioned” on a top of a head of the subject [0986]; eyeglasses are commonly positioned on a top of the head of a wearer); an adjustable top arm (“forehead ascending member”) 14804 configured to extend forwardly from the main body 14801, along the top of the head, to adjustably position a first 14808 of the plurality of electrodes (Fig. 148 and [0986]; [0994]: “forehead ascending member” 14804 allows adjustable positioning); and a plurality of adjustable side arms “at least one lateral ear support member” 14803 ([0986] and Fig. 148; [0987] – “device shown in Fig. 148 can be symmetric with respect to the sides of the person’s head, with similar, symmetric components assumed on both the right and left sides of the person’s head”; at least one “lateral ear support member” adjustable via a hinge and/or spring mechanism [0990]), each side arm 14803 having a first end connected to the main body 14801 (Fig. 148) and a distal end connected to an ear piece in which is situated at least one 14806 of the plurality of electrodes (Fig. 148 and [0987] – “device shown in Fig. 148 can be symmetric with respect to the sides of the person’s head, with similar, symmetric components assumed on both the right and left sides of the person’s head”), wherein the side 14803 are configured to extend downwardly from the main body 14801 along sides of the subject’s head (Fig. 148), and wherein the earpieces are configured to rest on respective ears of the subject (Fig. 148).

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Connor (U.S. Pub. No. 2015/0313496) in view of Bukhary (U.S. Pub. No. 2013/0052602).  Regarding claim 4, Connor discloses the invention as claimed, see rejection supra; however Connor fails to disclose wherein the at least one third adjustable arm is formed by a bend-and-stay steel wire. Bukhary discloses a device for passing around the head of a patient, wherein the device comprises a metal framework and is comprised of a stainless steel with allows some bending and adjustment of the frame to adapt its configuration to the shape, length and width of the patient’s face and mask (hence “bend-and-stay” steel wire) (see Abstract and [0016]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bend-and-stay steel wire as taught by Bukhary, into a repositionable arm for adjustment from one portion of the head to another as disclosed by Connor as Connor recognizes the necessity of an adjustable arm which facilitates conformance to a facial position and also to a position at the top of the head [0994] and Bukhary teaches conformance to size variances of a patient’s head with a “bend-and-stay” steel wire” [0016].  
20.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Connor (U.S. Pub. No. 2015/0313496) in view of Holley et al. (U.S. Pub. No. 2013/0324788).  Regarding claim 10, Connor discloses the invention as claimed, see rejection supra; however Connor fails to disclose wherein the lenses are electrochromic lenses that provide stimuli for a biofeedback system.  Holley et al. (hereinafter Holley) discloses a system for sensing a condition of a patient and then providing feedback in response to sensed conditions [0039], wherein the module for sensing/providing feedback is worn on the head of the user (Fig. 1) and incorporates lenses to aid in affecting a state of the patient [0089].  Holley further discloses that the lenses may be electrochromic so that the lenses may be activated or controlled to shade the eyes and encourage relaxation/sleep [0089].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrochromic lenses as taught by Holley, into an apparatus comprising eyeglasses with lenses for collecting data and/or stimulating the head/eyes of a patient as taught by Connor [0989] as Connor recognizes the need for lenses which can create an optical modification of light from the environment for the user and Holley discloses that electrochromic lenses are controllable to shade the eyes and assist in sleep encouragement [0089].
21.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Connor (U.S. Pub. No. 2015/0313496) in view of Holley et al. (U.S. Pub. No. 2013/0324788) and further in view of Greder (U.S. Pub. No. 2014/0023999).  Regarding claim 11, Connor and Holley disclose the invention as claimed, see rejection supra; however the combination fails to disclose wherein a darkness of the lenses is controlled by EEG signals measured by the electrodes.  Greder discloses a neurosensing and feedback apparatus in the form of eyeglasses as likewise disclosed by Connor, wherein neural activity is detected by sensors and feedback stimulation is provided to the user in response to undesireable states detected by the apparatus (see Abstract; Figs. 1 and 5).  Greder further discloses that EEG signals received by the apparatus are translated into appropriate sensory control/signals for stimulation, which includes the variable transmissivity of lenses of the glasses [0037].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrochromic lenses with variable transmissivity to be controlled by EEG as taught by Greder, into an apparatus for detecting and changing physiological responses in the head of a patient as suggested by Connor and Holley as Connor recognizes the need for a eyeglass set which detects and stimulates brain activity and provides adjustment of lenses according to such [1026] and Greder discloses that control of electro-optical lenses can alter the amount of light viewed by the wearer [0032].  
22.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Connor (U.S. Pub. No. 2015/0313496) in view of Lim et al. (U.S. Pub. No. 2016/0143554).  Regarding claim 14, Connor discloses that the electrodes are conductive electrodes ([“EEG”; [0995]), and that the electrodes may be dry electrodes [0995]), however Connor fails to disclose explicitly that the conductive electrodes are elastomeric.  Lim et al. (hereinafter Lim) discloses a wearable support to encompass the head of a patient (see Abstract and Fig. 1), as likewise taught by Connor, wherein the electrodes may be dry electrodes [0015] which also include a conductive polymer such as conductive rubber [0015] for sensing brain waves [0023].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct an adjustable, conductive electrode for abutting the head of a patient as taught by Connor (Fig. 148 and [0986]), of an elastomeric material (rubber) as suggested by Lim as Connor necessitates the use of a dry electrode for sensing brainwave activity which will apply pressure on the surface of a person’s head in order to sense brain waves of a user ([0994] and [0995]) and Lim discloses incorporation of flexible/elastomeric sensors and sensor supporters which will contact the head of the patient in order to minimize pain to the patient ([0012]-[0015]).  
Regarding claim 15, Connor discloses the invention as claimed, see rejection supra; however Connor fails to disclose wherein the plurality of electrodes are held by sensor holders, each of which includes a PCB to which a respective one of the electrodes, a ground wire and signal conducting wires are soldered.  Lim discloses that the electrodes are held by sensor holders 110 (Fig. 1, 3 and 8B, [0174] and [0175]), each of which includes a PCB 160 ([0191], [0192], [0195] and Figs. 3 and 10) to which a respective one of the plurality of electrodes 151, a ground wire (such as grounding “GND” [0195]) and signal conducting wires of cable 158 ([0180] and Fig. 3) are connected for transmitting/driving bioloelectrical signals ([0192]-[0195]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a holder for holding the electrodes, a PCB, ground wire and signal conducting wires as taught by Lim, to be integral with an electrode system as suggested by Connor, as integration of such enables transmission of appropriate signals between the electrodes and outside circuitry, and acts to minimize noise, thus improving the signal quality ([0196] of Lim).  This claim is directed to a product-by-process, wherein the included PCB, electrode, ground wire and signal conducting wires are the product and “are soldered” is the process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Connor in view of Lim discloses the product of as noted above.   
23.	Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Connor (U.S. Pub. No. 2015/0313496) in view of W.C. Ng et al. (Journal of Materials Processing Technology; 2009).  Regarding claim 13, Connor discloses the invention as claimed, see rejection supra; however Connor fails to disclose wherein the at least one second electrode 14808 is a microspike electrode that includes a plurality of spikes arranged to penetrate first layers of skin without completely breaking through the skin to achieve a low impedance connection to the head of the subject.  Ng. et al. (hereinafter Ng) discloses a dry, EEG electrode suitable for high efficiency in EEG measurement (see Abstract) and contact with the scalp, wherein micro-spikes on the electrode contains hair on the scalp to enable contact with the dermis of the scalp (page 4435, paragraph 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electrode incorporating a plurality of microspikes as taught by Ng (Fig. 1(a) and (b) and page 4435, paragraph 2), into an apparatus for sensing EEG signals on a head of a user as taught by Connor, as Connor recognizes the necessity of electrodes configured to penetrate the hair and contact the scalp [0994] and Ng discloses that microspike electrodes facilitate increased contact with the scalp of the patient (page 4435, paragraph 2) and effect lower electrode-skin impedance (page 4434 and 4437).  
Regarding claim 21, Connor discloses that the adjustable top arm 14804 supports an electrode 14808 relative to the main body to keep it close to the head of the subject ([0986], [0994] and Fig. 148), wherein the electrode may be a dry electrode [0996]).  However, Connor fails to disclose wherein the electrode is a microspike electrode.  Ng discloses a dry, EEG electrode suitable for high efficiency in EEG measurement (see Abstract) and contact with the scalp, wherein micro-spikes on the electrode contains hair on the scalp to enable contact with the dermis of the scalp (page 4435, paragraph 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electrode incorporating a plurality of microspikes as taught by Ng (Fig. 1(a) and (b) and page 4435, paragraph 2), into an apparatus for sensing EEG signals on a head of a user as taught by Connor, as Connor recognizes the necessity of electrodes configured to penetrate the hair and contact the scalp [0994] and Ng discloses that microspike electrodes facilitate increased contact with the scalp of the patient (page 4435, paragraph 2) and effect lower electrode-skin impedance (page 4434 and 4437).

Allowable Subject Matter
24.	Claims 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 112(d), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
27.	Applicant’s arguments filed 31 May 2022 with respect to the rejection of claims 5-7 and 17-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments. 

28.	Applicant’s arguments filed 31 May 2022 with respect to the rejection of claims 4-11 under 35 U.S.C. 112(d) have been fully considered and are persuasive. The rejection of claims 4-11 under 35 U.S.C. 112(d) has been withdrawn. 

29.	Applicant’s arguments filed 31 May 2022 with respect to the rejection of claims 8 and 20 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of claims 8 and 20 under 35 U.S.C. 101 has been withdrawn.

30.	Applicant’s arguments filed 31 May 2022 with respect to the rejection of claim 20 under 35 U.S.C. 102(a)(1) citing Dar (‘121) and claims 2, 5-9, 12, 14, 17 and 19 under 35 U.S.C. 103 citing Dar (‘121) in view of Connor (‘947) have been fully considered and are moot in view of the new grounds of rejection presented above under 35 U.S.C. 102(a)(1) citing Connor (‘496), in light of the amendments.  With respect to claim 20, it is noted that while Applicant claims “an adjustable top arm slidable with respect to the main body,” claim 20 only requires an adjustable top arm configured to extend forwardly from the main body, and not “slidable” with respect to the main body.  

32.	Applicant’s arguments filed 31 May 2022 with respect to the rejection of claim 4 under 35 U.S.C. 103 citing Dar (‘121) in view of Connor (‘947) and further in view of Burkhary (‘602) have been fully considered and are moot in view of the new grounds of rejection as outlined above.  Nonetheless, Applicant contends that Burkhary’s orthodontic appliance to apply tension to a subject’s molars and jaw is not reasonably suggestive of the electrode positioning devices of Dar and Connor to include a bend and stay wire and that Burkhary does not disclose an adjustable third arm.  However, this argument is not persuasive. First, Dar in view of Connor taught the adjustable third arm, therefore Burkhary is not considered for a specific teaching of a number of arms.  Motivation for the combination of Dar and Connor with Burkhary was found in Dar, wherein Dar and Connor recognized the necessity of a flexible arm which facilitates conformance to multiple positions on a patient’s head ([0198] and [0201]) and Bukhary teaches conformance to size variances of a patient’s head with a “bend-and-stay” steel wire” [0016].  

33.	Applicant’s arguments filed 31 May 2022 with respect to the rejection of claim 10 under 35 U.S.C. 103 citing Dar (‘121) in view of Connor (‘947) and further in view of Holley (‘788) have been fully considered and are moot in view of the new grounds of rejection as outlined above.  Nonetheless, Applicant contends that even though Holley does mention a sensor for detecting a condition of a subject, there is no disclosure of the position of the sensor and thus has nothing to do with positioning of EEG electrodes.  However, this argument is not persuasive.  Holley is not required for the teaching of EEG electrodes as such electrodes are already taught by Dar in view of Connor.  Dar recognizes the need for lenses which can darken to assist in sleep/relaxation [0231] and Holley discloses that electrochromic lenses are controllable to shade the eyes and assist in sleep encouragement [0089].  Applicant further contends that there is not mention of biofeedback in Holley as recited in claim 10. However, this argument is not persuasive.  The “biofeedback” in claim 10 is not positively recited; rather the claim only requires electrochromic lenses that provide stimuli for a biofeedback system” and thus there is not positive recitation of biofeedback or a biofeedback system.  

34.	Applicant’s arguments filed 31 May 2022 with respect to the rejection of claim 11 under 35 U.S.C. 103 citing Dar (‘121) in view of Connor (‘947), Holly and Greder and are moot in view of the new grounds of rejection as outlined above.  Nonetheless, Applicant contends that there is no suggestion of including biofeedback in a biofeedback system of the type disclosed by Holley, in which the lenses simply provide shade to facilitate sleep by a sleep-disturbed subject.  However, this argument is not persuasive as noted above with respect to claim 10.  The “biofeedback” in claim 10 is not positively recited; rather the claim only requires electrochromic lenses that provide stimuli for a biofeedback system” and thus there is not positive recitation of biofeedback or a biofeedback system.  

35.	Applicant’s arguments filed 31 May 2022 with respect to the rejection of claims 13 and 21 under 35 U.S.C. 103 citing Dar (‘121), Connor and Ng et al. have been fully considered and are moot in view of the new grounds of rejection as outlined above.  Nonetheless, Applicant contends that while Ng discloses an EEG electrode with micro spikes, Ng is completely silent as to the manner in which the electrode is placed on the user’s head.  However, this argument is not persuasive.  The claims do not require “the manner in which the electrode is placed on the user’s head.”  

36.	Applicant’s arguments filed 31 May 2022 with respect to the rejection of claim 15 under 35 U.S.C. 103 citing Dar (‘121) and Connor (‘947) in view of Lim (‘554) have been fully considered and are moot in view of the new grounds of rejection under 35 U.S.C. 103 citing Connor (‘496) in view of Lim (‘554); see rejection supra.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791